Citation Nr: 0704426	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative disc disease of the 
cervical spine (cervical spine disability).

2.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected right hip disability.

3.  Entitlement to an initial compensable rating for a left 
foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO granted service connection 
for cervical spine disability, right hip disability, and left 
foot disability, and assigned 10 percent, 10 percent, and 0 
percent ratings, respectively.  The veteran appealed for 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

In November 2006, the veteran submitted additional evidence, 
and waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2006).

The issue of entitlement to an increased rating for a left 
foot disability addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reflects that the veteran's service-
connected cervical spine disability is manifested by no more 
than mild limitation of motion of the cervical spine with a 
combined range of motion from 230 degrees to 245 degrees, and 
mild radicular pain.

2.  The medical evidence reflects that the veteran's service-
connected right hip disability is manifested by no more than 
mild limitation of motion with minimal spasms and pain.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected cervical spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003) (prior to September 26, 2003); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2005) (effective from September 26, 2003).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected right hip 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5250-5255 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate her claim, as well as the 
evidence VA will be responsible to obtain and which evidence 
she is responsible for providing.  The veteran should also be 
informed to submit all relevant evidence she has in her 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letter sent in June 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate her claims for increased 
ratings, complied with VA's notification requirements and set 
forth the laws and regulations applicable to her claim.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate her claims, and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  She was told to submit evidence she had in her 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was provided medical examination 
to determine the severity of her service-connected 
conditions.  

The veteran was not provided notice of the type of evidence 
necessary to establish the date for the increased rating 
claim.  As the veteran's claims are denied, and there will be 
no effective date assigned; there can be no possibility of 
any prejudice to the claimant.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

B.  Factual Background

In June 2003, the veteran requested service connection for 
conditions of the cervical spine and right hip.  In August 
2003, the RO awarded service connection for the conditions 
and assigned separate 10 percent ratings.  The veteran 
appealed therefrom.  

A VA examination was conducted in June 2003.  The veteran 
reported no injury to her cervical spine, but she started to 
experience discomfort while driving or with overhead 
activities.  The range of motion of the cervical spine was 30 
degrees flexion (normal of 40 degrees), 20 degrees extension 
(normal of 30 degrees), 40 degrees lateral bending 
bilaterally (normal of 45 degrees), and 50 degrees rotation 
bilaterally (normal of 60 degrees).  Cervical spine X-rays 
noted osteophytes, mild straightening and mild degenerative 
disc disease.  

The veteran reported no injury to her right hip, but that it 
locked up and she feels a knot in the lateral aspect of the 
right hip with prolonged standing or leaning forward.  The 
examiner stated that the veteran's symptoms suggest a muscle 
spasm of the lateral hip.  The range of motion of the right 
hip was 120 degrees flexion, 30 degrees of external rotation, 
and 15 degrees of internal rotation.  The examiner stated 
that the veteran had a chronic strain of the right hip 
musculature with evidence of recurrent spasm or cramping.  
Her impairment is limited to pain without evidence of 
structural changes, instability, incoodination, fatigability, 
or weakness.  Hip X-rays were normal.  

A VA spine examination was conducted in April 2004.  The 
examiner stated that examination of the veteran's cervical 
spine suggested slight limitation of motion.  She had full 
forward flexion of 40 degrees with slight discomfort, full 
extension of 30 degrees without discomfort, lateral flexion 
of 40 degrees, bilaterally (normal of 45 degrees), and slight 
restriction of lateral rotation, 45 degrees to the right, and 
50 degrees to the left (normal of 60 degrees).  The examiner 
noted that the veteran had slight functional impairment due 
to pain, without instability, incoordination weakness or 
fatigability.  The examiner reported that repetitive 
activities do not increase the frequency or severity of the 
impairment.  The examiner also noted that the veteran had 
symptoms suggesting a chronic radiculopathy of the right 
upper extremity. 

The veteran contends that her cervical spine and right hip 
conditions are more disabling than currently evaluated.



C.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

As previously noted, because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


1.  Cervical Spine Disability

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The veteran's cervical spine disability was originally rated 
pursuant to Diagnostic Code 5290.  Under Diagnostic Code 
5290, a rating of 10 percent is warranted for slight 
limitation of motion of the cervical spine, a 20 percent 
rating may be assigned for moderate limitation of motion of 
the cervical spine, and a 30 percent rating may be assigned 
for severe limitation of motion of the cervical spine.  38 
C.F.R. Part 4, Diagnostic Code 5290.

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Cervical strain is rated under Diagnostic Code 
5237.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height;

2) 20 percent - Combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

An evaluation higher than the current 10 percent rating is 
not warranted under the former Diagnostic Code 5290.  
Moderate loss of cervical spine motion has not been shown. 

The two VA examinations record reflect that the veteran had 
230 degrees and 245 degrees of combined motion of the 
cervical spine.  Again, this would entitle the veteran to a 
10 percent rating under the "new" Diagnostic Code, but no 
higher.

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes the veteran's complaints of neck 
pain in VA treatment and examination records throughout the 
appeal period.  In the instant case, the Board finds that the 
10 percent disability evaluation assigned sufficiently 
reflects the level of functional impairment demonstrated for 
the service-connected cervical spine disability in light of 
the comments in the two VA examination reports noting pain 
with motion but little increased functional impairment.

The Board notes the finding of the examiner who conducted the 
April 2004 VA examination that the veteran had symptoms 
suggesting a chronic radiculopathy of the right upper 
extremity.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A rating higher than 10 percent is not warranted under 
Diagnostic Code 5293 as moderate recurring attacks of 
intervertebral disc syndrome have not been shown.  Moreover, 
the medical evidence shows that the disability is not 
productive of incapacitating episodes (as defined above) 
having a total duration of at least 2 weeks but less than 4 
weeks during a 12-month period pertinent to this claim so as 
to warrant an increased rating under Diagnostic Code 5243 
(effective September 26, 2003).  Therefore, the Board must 
conclude that a higher rating is not warranted under the 
diagnostic code pertaining to intervertebral disc syndrome.  

As the 10 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection in June 2003, to the present, there is no 
basis for staged rating pursuant to Fenderson.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


2.  Right Hip Disability

The veteran's right hip disability has been rated pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 5024.  Diagnostic Code 5024 (tenosynovitis) instructs 
that the disability will be rated on limitation of motion of 
the affected part as degenerative arthritis.  38 C.F.R. Part 
4.  Diagnostic Code 5003 (degenerative arthritis) requires 
rating according to the limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. Part 4.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under this code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.

Diagnostic Code 5255 addresses impairment of the femur.  38 
C.F.R. Part 4.  The minimum compensable disability rating of 
10 percent is assigned for malunion of the femur with slight 
knee or hip disability.  A 20 percent disability rating 
contemplates malunion of the femur with moderate knee or hip 
disability.  A 30 percent disability rating contemplates 
malunion of the femur with marked knee or hip disability.  A 
60 percent disability rating contemplates fracture of 
surgical neck of the femur with false joint, or fracture of 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, weight bearing preserved with aid of brace.  
Finally, an 80 percent disability rating, the highest rating 
assignable under this code, contemplates fracture of shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).  There is no evidence 
indicating that the veteran has malunion of either femur or 
even involvement of the femur with respect to the 
disabilities.  As such, the general provisions of this 
Diagnostic Code is not for application.

Hip and/or femur disabilities can also be rated under other 
diagnostic codes.  Flail joint of the hip warrants an 80 
percent disability rating.  38 C.F.R. Part 4, Diagnostic Code 
5254.  However, there is no indication of flail hip joint in 
the instant case for either hip.  Thus, this criteria is not 
for application.

Impairment of the thigh with limitation of motion is rated 
under: Diagnostic Code 5251 for limitation of extension; 
Diagnostic Code 5252 for limitation of flexion; and, 
Diagnostic Code 5253 for limitation of abduction or rotation.  
38 C.F.R. Part 4.  Per Plate II, of 38 C.F.R. § 4.71, normal 
range of motion for flexion of the hip is 0 - 125 degrees, 
and normal range of motion for abduction of the hip is 0 - 45 
degrees.

The 10 percent rating now in effect is assigned under 
Diagnostic Code 5024 based precisely on the above findings as 
to decreased range of motion.

Diagnostic Code 5250 cannot be the basis for a higher rating 
because the veteran does have motion in her hip joint (hip 
joint is not ankylosed - that is, fixed or immobile).  Also, 
the minimum rating of 60 percent under Code 5250 requires 
favorable ankylosis with highly restricted flexion between 
20-40 degrees and slight adduction or abduction.  The 
veteran's range of motion is not so limited as to meet these 
criteria.

As for Diagnostic Code 5251, it permits a sole 10 percent 
rating for extension of the thigh limited to 5 degrees.  
Diagnostic Code 5252 permits ratings from 10 to 40 degrees 
depending on severity of limitation of flexion.  Even the 
minimum rating of 10 percent requires thigh flexion limited 
to 45 degrees.  The veteran consistently had flexion to 120 
degrees, albeit with some pain noted during the most recent 
examination, beginning at 90 degrees.  Thus, flexion is not 
nearly as limited as would be required for a compensable 
rating under Diagnostic Code 5252.  (The Board acknowledges 
that the C&P examination reports refer to "hip" flexion, 
extension, etc.; the Diagnostic Codes refer to "thigh" 
flexion, extension, etc.  Hip motion necessarily involves 
movement of the thigh/leg - see Plate II illustrations - and, 
as such, the Board finds the application of C&P range of 
motion measurements to the Diagnostic Codes appropriate.)

Diagnostic Code 5253 assigns 10-20 percent ratings based on 
rotation, adduction, or adduction measurements.  Rotation 
limited to 15 degrees (toe-out movement of the leg) warrants 
a 10 percent rating; limited adduction such that legs cannot 
be crossed warrants a 20 percent rating; and abduction 
limited 10 degrees warrants a 20 percent rating.  This Code 
also cannot be the basis for a higher rating, as the rotation 
range of motion findings seem to indicate motion of the right 
leg sideways perpendicular to the trunk apparently to a 
degree sufficient to enable crossing of the legs.  

Having considered the various Codes applicable to the 
disability at issue, the Board addresses various 
considerations like pain, pain on motion, weakness, and 
functional impairment consistent with DeLuca and various 
regulatory provisions cited above.  As reflected in the 
initial VA examination, no evidence of structural change, 
instability, incoodination, fatigueability, or weakness was 
found.  To the extent that there are objective manifestations 
of limitation of function due to pain, they have been 
included in the current 10 percent rating for painful motion 
that is not limited to a degree that would otherwise support 
a higher rating.

As the 10 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection in June 2003, to the present, there is no 
basis for staged rating pursuant to Fenderson.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. . 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative disc disease of the 
cervical spine is denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right hip strain is denied.  


REMAND

The veteran is in receipt of service connection for ostectomy 
of the fifth phalange of the left foot, status post 
arthroplasty, hammer toes 2 to 4, and pes planus with scar, 
rated 0 percent disabling.  The veteran contends that her 
left foot disability is more disabling than currently 
evaluated.  The examiner who conducted the June 2003 VA 
examination stated that the veteran was status post partial 
ostectomy of the left fifth toe.  Left foot examination found 
a well healed nontender 2 centimeter scar on the left fifth 
toe.  She had 70 degrees of passive extension and 10 degrees 
of passive flexion of the metatarsophalangeal joint, 
bilaterally.  The examiner stated that X-rays were 
unremarkable, and there were no indication of any obvious 
significant residuals, disability or functional impairment.  
The Board notes that the X-rays taken at the time were 
reported as multiple views of the right or nonservice-
connected foot.  Therefore, another examination with X-rays 
is needed to determine the severity of the veteran's left 
foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
report where she has received treatment of 
a left foot disability which are not 
currently of record, and records from 
those sources should be requested.

2.  The veteran should be afforded a VA 
feet examination, to determine the nature 
and extent of her left foot disability.  
All necessary studies and tests should be 
undertaken.  The claims folder, should be 
made available to the examiner prior to 
the examination.  The examiner is also 
asked to obtain X-ray studies of left 
foot, unless the examiner finds that a 
medical reason exists not to obtain such 
study.  The examiner is to specifically 
include clinical information fully 
responsive to the criteria listed at 
Diagnostic Codes 5276-5280.  The examiner 
should opine whether the veteran's left 
foot disorders result in disability which 
is more closely approximated to moderate, 
moderately severe, or severe foot injury, 
under Diagnostic Code 5284.

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
initial compensable rating for a left foot 
disability.  If the action taken is 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


